Kartanowicz v Beyer Blinder Belle, Architects & Planners, LLP (2019 NY Slip Op 01157)





Kartanowicz v Beyer Blinder Belle, Architects & Planners, LLP


2019 NY Slip Op 01157


Decided on February 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2019

Friedman, J.P., Sweeny, Webber, Kahn, Kern, JJ.


114344/10  8415B 8415A 8415 8415C

[*1] Michael J. Kartanowicz, Jr., et al., Plaintiffs-Respondents,
vBeyer Blinder Belle, Architects and Planners, LLP, et al., Defendants-Appellants, Hegarty & Sons, Defendant.

An appeal having been taken to this Court by the above-named appellant from orders of the Supreme Court, New York County (W. Franc Perry, III, J.), entered on or about June 11, 2018,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated January 17, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: FEBRUARY 14, 2019
CLERK